Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat element and at least one illumination element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2012/0145699 to McMahan in view of US PGPub. 2017/0325629 to Scanlon et al (Scanlon).
	Referring to claims 1-3, McMahan discloses, at Fig. 1 and ¶¶ 23, 28 & 29, a “heat lamp [100] comprising: a base [130]; a support arm [120] coupled to the base and having at least two segments [122, 124]; and a lamp head [110] coupled to the support arm and positioned in a plane parallel to the base, the lamp head comprising a heating element [201]... wherein the lamp head may be... positioned at an angle between 0... and 90 degrees with respect to the support arm” (pivot 121 plainly permits more than a 90 degree range). As recited in claim 2, the lamp head of McMahan contains “an infrared heating element” 201. 
Claims 1 and 3 differ from McMahan only in calling for “at least one [LED] illumination element” in the lamp head. However, Scanlon discloses, in Figs. 1, 11, & 12 and ¶¶ 22, 27 & 31, a merely larger food warmer 100 with an IR heating element 150, and Scanlon adds LED illumination elements 142, 144. It would have been obvious to adopt the heater and illumination means of Scanlon to the food warmer of McMahan since the LEDs of McMahan provides diners a clear and bright view of the hot food items from which they would choose.
Regarding claim 4, while McMahan does not discuss a “second support arm coupled to the base,” this feature does not patentably distinguish the claim from the prior art. Applicant is reminded “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04.VI.B).
As recited in claims 5 and 6, the support arm of McMahan “is adjustable to elevate the lamp head” through a height range of “between... 10 inches and 25 inches,” judging by the scale of Figure 1. Even if it were slightly less, such minor adjustments would obviously have depended strictly and routinely on user preferences. 
As in claim 7, the heat lamp of McMahan would have been stable throughout its range of motion since user safety requires it.
As in claim 8, the outer surface of the lamp head of McMahan “remains below a specified temperature at a defined ambient temperature,” since this obtains at any stable operating temperature.
As in claim 9, the support arm 120 of McMahan “is coupled to the base [130] with... one pivot [123].”
Regarding claims 10-12, while McMahan expressly discloses just the first pivot... to rotate the support arm horizontally” (i.e., about a horizontal axis), adding “a second pivot... to rotate about a vertical axis” would have been a minor and obvious modification to facilitate rotation of the entire arm/lamp head assembly about the vertical axis.
As in claims 13 and 14, the outer surface of the lamp of McMahan is plastic (see ¶ 25).
	While McMahan is silent about the LED color temperature, neither does a conventional option of 3000 Kelvin distinguish the claim from the prior art. It would have been obvious to use a 3000 Kelvin LED because it is a well known “soft white” color temperature which minimally affects the object color.
	As in claim 16, the heat lamp of McMahan has a tilt sensor (¶ 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/21/22